DETAILED ACTION
Claims 1-15 are presented for examination.
Claim 11 amended in preliminary amendment. Correcting multiple dependencies. No new matter enter.
Claims 12-15 newly presented in preliminary amendment. Non-transitory computer readable medium claims with corresponding method and system claims previously presented. No new matter entered.
This office action is in response to the preliminary amendment of application submitted on 09-JAN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the follow limitations:
converting the rock mechanics data from a function of confining stress to a function of pore pressure using dimensionless stress to pore pressure conversion (“DSPC”);
generating one or more rock compaction tables using the converted rock mechanics data; and
Converting the data as a function of one element to a function of another element is a mental process. Generating a table using the data is a mental process.
MPEP § 2106.04(a)
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Prong 2A – Prong 2: Integrated into a Practical Application
No, the following limitations are additional elements:
obtaining rock mechanics data from a pore compressibility test, the rock mechanics data being expressed as a function of confining stress;
inputting data from the rock compaction table into a reservoir simulator to thereby generate a reservoir model, wherein the reservoir model may be used to evaluate well production.
The obtaining the data from performing a test is mere data gathering. The inputting data in to a reservoir simulator is post-solution activity
MPEP § 2106.05(g) Insignificant Extra-Solution Activity
The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the rock mechanics data and corresponding data base has been acquired in anyway other than what is well-understood, routine, conventional activity (Specification as filed Pg. 3 lines 4-5 of the specification as filed “In a generalized method of the present disclosure, rock mechanics data is obtained from one or more pore compressibility tests..”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the follow limitations:
wherein porosity or permeability data as a function of confining stress is obtained from the rock mechanics data.
The limitation amounts to determining the porosity or permeability data from previous obtained rock mechanics data which is a mental process.

Prong 2A — Prong 2: Integrated into a Practical Application
No. No additional elements are cited in the claim which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the follow limitations:
the reservoir model simulates changes in the converted rock mechanics data generated as a function of confining stress into expressions of changes in the reservoir simulation due to pore pressure.
The simulating changes of the data as a function into an expression of changes is a mental process.

Prong 2A — Prong 2: Integrated into a Practical Application
No. No additional elements are cited in the claim which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the follow limitations:

determining an assumed linear association that is determined to exist between the rock mechanics data and confining stress, the rock mechanics data being comprised of porosity or permeability data; 
Assuming linear association between the rock mechanics data and the confining stress is a mental process.
representing the rock mechanics data as a fraction; 
Representing data as a fraction is a mental process.
using DSPC, normalizing the rock mechanics data such that a maximum confining stress value is equal to 1 and all other confining stress values are less than 1, wherein the confining stress values represent a normalized stress response; 
Normalizing the data within a maximum of 1 and confining values to less than 1 is a mathematical relationship, therefore a mathematical concept.
using DSPC, normalizing the rock mechanics data such that a maximum porosity and permeability value is equal to 1 and a porosity and permeability value at the maximum confining stress value is less than 1, wherein the normalized porosity and permeability values represent porosity and permeability multipliers; 
normalizing the data within a maximum of 1 and confining values to less than 1 remains a mathematical relationship, therefore a mathematical concept
projecting the normalized stress response to be symmetrical above 1, thereby converting from confining stress to pore pressure wherein pore pressure values represent a normalized pressure response; 
Further normalizing the data within above 1 remains a mathematical relationship, therefore a mathematical concept.
…and computing an equation of a trendline describing an association between the symmetric normalized pressure response and normalized porosity and permeability values; 
Computing an equation is a mathematical formulas or equation, therefore a mathematical concept.
rescaling a range of the symmetric normalized pressure response such that the maximum pore pressure value is equal to 1; 
Rescaling data to for the value to equal 1 is a mental process.
using the trendline, generating a rescale model of the porosity and permeability multipliers; 
The trendline used for rescaling the model is a mental process.
rescaling the rescaled range of the symmetric normalized pressure response to dimensionless pore pressure using DSPC; and 
Rescaling the range is a mental process.
…thereby representing compaction tables which can be included in the execution of a reservoir model to relate changes in pore pressure to multipliers which effect porosity or permeability of a subsurface system being modeled.
A compaction table is completed by a mental process. The phrase “which can be included” implies intended use or in the BRI, cases where the data following is not included. 

Prong 2A – Prong 2: Integrated into a Practical Application
No, the following limitations are additional elements:
plotting the symmetric normalized pressure response against the normalized porosity and permeability values,
plotting the rescaled porosity and permeability multipliers against the dimensionless pore pressure,
Plotting the output form an abstract is merely post-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., post-solution 
Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the plotting is anything more than what is well-understood, routine, conventional activity (Specification as filed Pg. 7 lines 3-5 of the specification as filed “In one or more illustrative embodiments, a visual representation of various plots and reservoir models may be displayed to a user via a GUI of a reservoir simulation application executable at the user's computing device.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the follow limitations:
wherein the reservoir model is used to predict well production or evaluate production drive mechanisms.
The reservoir model can be constructed by a mental process. The phrase “is used to” implies intended use and the remainder of the limitation is not given weight.

Prong 2A — Prong 2: Integrated into a Practical Application
No. No additional elements are cited in the claim which can amount to a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed in Step 2A Prong Two, no additional elements are presented. Revaluation under step 2B results in the same conclusion of no inventive concept because of no additional elements.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 6-10 (system) and Claims 11-15 (non-transitory medium) are rejected under 35 U.S.C. 101 in a substantially similar rejection as Claims 1-5, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vasquez et al., Petroelasticity: Assessing Rock Properties under Stress through (Often) Non-Destructive Tests [2013] (hereinafter ‘Vasquez’) in view of
Calhoun et al., U.S. Patent Application Publication 2006/0131074 A1 (hereinafter ‘Calhoun’).

Regarding Claim 1: A computer-implemented reservoir simulation method, comprising:
Vasquez teaches obtaining rock mechanics data from a pore compressibility test, the rock mechanics data being expressed as a function of confining stress; (Pg. 5 left col ¶1 Vasquez teaches using the pore compressibility test where the confining stress is varied, i.e. a function of, to determine the “formation compaction” coefficient, i.e. rock mechanics data “…the confining stress can be varied at a fixed pore pressure state. This corresponds to a pore compressibility test to obtain the “formation compaction” coefficient. The samples were eventually submitted to several cycles or stages of stress paths, in order to test hysteresis issues…”)
Vasquez teaches converting the rock mechanics data from a function of confining stress to a function of pore pressure … to pore pressure conversion (“DSPC”); (Pg. 5 left col ¶1 Vasquez teaches varying pore pressure, i.e. function of, for determining the conventional pore compressibility test, i.e. pore pressure conversion “…Another interesting laboratory protocol consisted of varying the pore pressure maintaining the confining stress at a constant value. This is the same procedure used in conventional pore compressibility tests…”)

    PNG
    media_image1.png
    608
    557
    media_image1.png
    Greyscale
Vasquez teaches generating one or more rock compaction tables using the converted rock mechanics data; and (Figure 12 caption Pg. 5 right col Vasquez teaches a rock compaction table showing the relationship between differential stress and apparent porosity, i.e. the compaction of the porosity due to stress, i.e. rock mechanics “…Figure 12 – Porosity evolution during loading and unloading cycles on a Berea Sandstone sample…”)

Vasquez does not appear to explicitly disclose
using dimensionless stress
inputting data from the rock compaction table into a reservoir simulator to thereby generate a reservoir model, wherein the reservoir model may be used to evaluate well production.

However, Calhoun teaches using dimensionless stress ([0088] Calhoun teaches the use of the Skempton model “…The simplistic Skempton model presented above for impermeable rock does not take these factors directly into account. They can be accounted for by the Skempton "A" and "B" coefficients. The error introduced by not accounting for these factors is relatively small for most shales. The error will be relatively small whenever rock compressibility is significantly greater than pore fluid compressibility…”
Further [0137]-[0138] Calhoun teaches the model contains dimensionless coefficients “A=Skempton coefficient, dimensionless” “B=Skempton coefficient, dimensionless”)
Calhoun teaches inputting data from the rock compaction table into a reservoir simulator to thereby generate a reservoir model, wherein the reservoir model may be used to evaluate well production. (Examiner note, the phrase “may be used to evaluate well production” is interpreted as intended use.
[0115] Calhoun teaches using a model, i.e. reservoir simulator to determine the stresses and the rock properties, i.e. rock compaction table to evaluate the wellbore “…Finite element or computer modeling can be performed to better predict actual net effective stress changes as a function of profile, rock properties, earth stresses, and mud stresses. These results can be compared to the simplified Skempton method utilized in the preferred exemplary embodiment of this invention. Corrections may be determined which can be applied to the simplified Skempton approach described above to arrive at a more accurate average apparent CCS of rock to the drill bit applied over the profile of the bottom of the wellbore. Of course, this assumes the finite element method correctly models the real case in the rock's depth of cut zone…”)
Vasquez and Calhoun are analogous art because they are from the same field of endeavor, determining the rock properties due to pressure and stress.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the converting the rock mechanics data from a function of confining stress to a function of pore pressure  to pore pressure conversion as disclosed by Vasquez by using dimensionless stress and inputting data from the rock compaction table into a reservoir simulator to thereby generate a reservoir model, wherein the reservoir model may be used to evaluate well production as disclosed by Calhoun.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the modeling of the reservoir for low permeability rock as discussed in [0015] by Calhoun “…The method should account for the relative change in pore pressure (~PP) due to the drilling operation rather than assume the PP will remain at the PP of the surrounding reservoir in the case of highly permeable rock or assume there is no significant PP in the rock for the case of very low permeability rock. The present invention addresses this need by providing improved methods for estimating CCS for low permeability rocks and for rocks that have limited permeability…”

Regarding Claim 2: Vasquez and Calhoun teach The computer-implemented method as defined in claim 1, 
Vasquez teaches wherein porosity or permeability data as a function of confining stress is obtained from the rock mechanics data. (Pg. 5 left col ¶2 Vasquez teaches a confining stress where the porosity is determined based on the rock mechanics of the pore pressure “…One example of such test on a Berea Sandstone sample, with 19.17% porosity, is illustrated on Figure 11 for the Pwave velocity, and on Figure 12 for the porosity. Notice that, for this sample, the first stage begun with the sample under a 62 MPa confining stress and 35 MPa pore pressure. Then, the pore pressure was increased up to 61.5 MPa. On the second stage confining stress was fixed on 62 MPa and the pore pressure dropped from 61.5 to 2.5 MPa…”)

Regarding Claim 3: Vasquez and Calhoun teach The computer-implemented method as defined in claim 2, 
Calhoun teaches wherein the reservoir model simulates changes in the converted rock mechanics data generated as a function of confining stress into expressions of changes in the reservoir simulation due to pore pressure. ([0007] Calhoun teaches the confined stress as DP “…DP=differential pressure (or confining stress on on the rock)…”
Further, [0004] Calhoun teaches pore pressure is PP “…pore pressure (PP) of the rock being drilled…”
Further, [0043] Calhoun teaches the confined stress is changed due to the pore pressure on the right side of the equation with other elements “…This DP across the rock in the depth of cut zone may be mathematically expressed as: DPLP=ECD-(PP+M'P)…”)

Regarding Claim 5: Vasquez and Calhoun teach The computer-implemented method as defined in claim 1, 
Calhoun teach wherein the reservoir model is used to predict well production or evaluate production drive mechanisms. (Examiner note “is used to predict” is interpreted as intended use. [0117] Calhoun teaches the reservoir model for a deviated well “…For the case of a deviated well or where earth stresses acting parallel to the plane of the bottom of the hole vary, a 3D finite element model may be required for arrive at the appropriate correction factor. In this case, the difference in APP of a 3D finite element result and the simplified Skempton method will be dependant upon radial distance from the center of the hole (i.e. the ~ value as used by Warren and Smith) and the direction from center of the hole…”)

Claims 6-8 and 10 (system) and Claims 11-13 and 15 (non-transitory medium) are rejected under 35 U.S.C. 103 in a substantially similar rejection as Claims 1-3 and 5, mutatis mutandis.


Allowable Subject Matter
Claims 4, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146